*803OPINION.
Trammell:
At the hearing the petitioner produced a real estate dealer who claimed that he assisted Aschaffenburg in negotiating the leases. He could recall nothing as to the offers and counter offers made during the several months that the negotiations were in progress. He could tell nothing as to the development of negotiations in the different steps. He testified that in his opinion the leases acquired by Aschaffenburg were worth $10,000 in excess of the rental payments due under them. He also testified that this was a retrospective appraisal and that he did not place a value on the leases in 1916. ,
Another real estate dealer, who had no personal knowledge of conditions and circumstances existing at the time of the execution or transfer of the lease, testified as to a value substantially the same as the preceding witness, but qualified his testimony to the extent of saying that this value is dependent upon the discount the owner of the lease was willing to accept.
We are asked to find that the leases made after several months of negotiations between men dealing at arm’s length and experienced in real estate operations and dealings had a value of approximately 25 per cent in excess of the rentals payable thereunder.
After a consideration of the evidence in the case, we are unable to find that the leases had a value of $10,000 or any other amount in excess of the rentals due thereunder. The rental value of the leased premises as determined by the lessor and the lessee, Aschaffenburg, less than three weeks before the transfer of the leases to the corporation, both parties being familiar with the conditions and circumstances, is stronger evidence than the opinions of expert witnesses who are not shown to have had a personal knowledge of conditions as they existed when the leases were transferred or executed. No evidence was introduced to show that the property had a greater rental value on August 30, when the leases were turned over to the corporation, than it had on August 15 and August 25, when the leases were signed. The leases were not effective until October 1, 1916, which was after the date of the organization of the corporation, and from all the evidence it appears that they were acquired for the purpose of being transferred to the corporation.

Judgment mil be entered for the Commissioner